MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Sep 09 2020, 8:56 am
court except for the purpose of establishing                                          CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEYS FOR APPELLANTS                                 ATTORNEYS FOR APPELLEE
Kenneth J. Allen                                         STRETCHWELL, INC.
Robert D. Brown                                          Gregory J. Tonner
Sarah M. Cafiero                                         Edward R. Ricci, Jr.
Kenneth J. Allen Law Group, LLC                          Moore & Portelli
Valparaiso, Indiana                                      Merrillville, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Richard Perez and Mary Perez,                            September 9, 2020
Appellants-Plaintiffs,                                   Court of Appeals Case No.
                                                         20A-CT-760
        v.                                               Appeal from the Porter Superior
                                                         Court
Stretchwell, Inc., Patterson                             The Honorable Roger V. Bradford,
Medical Supply, Inc., Patterson                          Judge
Medical Holdings, Inc. f/k/a                             Trial Court Cause No.
Patterson Medical Products,                              64D01-1609-CT-8891
Inc., Fabrication Enterprises,
Inc., Select Medical Holdings
Corporation, Select Medical
Corporation, Select Physical
Therapy, Rehabclinics (SPT),
Inc., Shauna Marie Burns, PT,
and Kathleen M. Posavac, PTA,
Appellees-Defendants


Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020                 Page 1 of 18
      Crone, Judge.


                                             Case Summary
[1]   Richard and Mary Perez (Plaintiffs) appeal the trial court’s entry of summary

      judgment in favor of Stretchwell, Inc., on their product liability claims seeking

      damages for injuries Richard sustained when an exercise ball he was using

      during physical therapy suddenly burst. Plaintiffs assert that the trial court

      abused its discretion in failing to strike certain exhibits, and that the court erred

      in granting summary judgment on all claims in favor of Stretchwell. We affirm

      in part and reverse in part.


                                 Facts and Procedural History
[2]   Stretchwell is located in Warminster, Pennsylvania. Stretchwell is a small

      family business with three or four employees. Stretchwell is in the business of

      distributing and selling exercise equipment and supplies for physical therapy.


[3]   Fabrication Enterprises, Inc. (Fabrication), is located in Elmsford, New York.

      Fabrication has approximately eighty employees, including a sales force located

      Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020   Page 2 of 18
      throughout the country. Fabrication is in the business of manufacturing,

      importing, distributing, and selling products for physical therapy.


[4]   Patterson Medical Supply, Inc., Patterson Medical Holdings, Inc. f/k/a

      Patterson Medical Products, Inc. (collectively Patterson), was located in

      Warrenville, Illinois. It was in the business of selling and distributing medical

      supplies. Patterson is apparently no longer in business.


[5]   Fabrication has been purchasing physical therapy products from Stretchwell for

      approximately twenty years. Sometime in 2006, Fabrication requested that

      Stretchwell procure a custom order of red mottled/swirl pattern seventy-five-

      centimeter burst-resistant exercise balls with the “CanDo” logo on them for

      distribution and sale by Fabrication. Appellants’ App. Vol. 4 at 35.

      Fabrication’s president, Elliot Goldberg, personally owned the trademarks for

      the CanDo name and the CanDo logo.


[6]   Stretchwell contacted Shanghai Jianhuiling Sporting Goods (SJ Sporting

      Goods), a manufacturer in China, to see if it could produce the custom order in

      accordance with Fabrication’s specifications. SJ Sporting Goods manufactured

      and sent customized exercise ball samples to Stretchwell, and Stretchwell in

      turn sent them to Fabrication for review and approval. Fabrication approved

      the samples for manufacture.


[7]   Thereafter, Fabrication created and sent a written product insert (CanDo Insert)

      to Stretchwell and requested that the manufacturer duplicate it and include it,

      along with a “plug pack” inflation kit, within the package with each CanDo

      Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020   Page 3 of 18
      ball. Appellants’ App. Vol. 3 at 147. Each plug pack would consist of a plug,

      plug remover, inflation valve, and CanDo Insert. Stretchwell read and then

      forwarded the proposed CanDo Insert to SJ Sporting Goods. Fabrication also

      created instructions (CanDo Instructions) to be included with each CanDo

      exercise ball. Stretchwell similarly forwarded the CanDo Instructions to SJ

      Sporting Goods. Neither the CanDo Insert nor the CanDo Instructions

      provided a warning that the ball could burst during normal and expected use.


[8]   From 2007 to 2012, Fabrication placed orders with Stretchwell for the

      production and shipping of the customized CanDo exercise balls, and

      Stretchwell placed orders for the balls with SJ Sporting Goods. The balls were

      manufactured in China and shipped to the Port of New York. Stretchwell’s

      customs broker would clear the balls through customs and then ship the balls

      directly to Fabrication’s New York warehouse. At no time did Stretchwell ever

      take physical possession of the balls. Once Fabrication received the balls, they

      were placed in Fabrication’s inventory. Fabrication’s customers, such as

      Patterson, would place a purchase order with Fabrication for some of the balls.

      Select Physical Therapy (Select PT) purchased a CanDo ball from Patterson,

      which had purchased that CanDo ball from Fabrication.


[9]   On March 12, 2015, Richard was at Select PT in Portage, Indiana, using the

      CanDo ball in question. Richard had previously injured his back at work and

      was receiving physical therapy from Select PT. On this date, Richard was

      seated on the CanDo ball performing simulated driving in a work cube that

      included a steering wheel and foot pedals. The use of the CanDo ball in this

      Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020   Page 4 of 18
       manner was intended to develop Richard’s core strength and stability to allow

       him to perform typical functions in his employment, including operating a

       forklift. Richard weighed between 220 and 240 pounds. As he was sitting on

       the ball balancing and slightly bouncing up and down, the CanDo ball burst,

       causing Richard to fall to the ground and suffer injuries.


[10]   On September 9, 2016, Plaintiffs filed their original complaint for damages 1

       naming Patterson and Fabrication as defendants under Indiana’s Product

       Liability Act (the IPLA). Plaintiffs also made claims under Indiana’s Medical

       Malpractice Act against Select Medical Holdings Corporation, Select Medical

       Corporation, Select PT, Rehabclinics (SPT), Inc. Shauna Marie Burns, PT, and

       Kathleen Posavac, PTA (collectively Select Defendants). Plaintiffs filed a first

       amended complaint in November 2016, and in January 2017, they filed a

       second amended complaint adding Stretchwell as a defendant under the IPLA.

       In its answer, Stretchwell denied being a manufacturer of the CanDo ball, and

       asserted the affirmative defense that the claimed injuries were caused by

       nonparty SJ Sporting Goods. Stretchwell provided a Shanghai address for SJ

       Sporting Goods in its answer.


[11]   Nine days before the statute of limitations ran, on March 3, 2017, Plaintiffs filed

       a third amended complaint. Plaintiffs did not name SJ Sporting Goods as a

       defendant. Stretchwell filed its answer and affirmative defenses, again naming

       SJ Sporting Goods as a nonparty. Plaintiffs filed their fourth and final amended


       1
           Mary’s claim for damages is based upon the alleged loss of Richard’s consortium.

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020        Page 5 of 18
       complaint in October 2018 alleging that Fabrication, Patterson, and Stretchwell

       designed, manufactured, instructed, tested, marketed, sold, supplied, distributed

       and/or provided a product that they knew or should have known was defective.

       Plaintiffs did not name SJ Sporting Goods as a defendant. Stretchwell filed its

       answer and affirmative defenses, again naming SJ Sporting Goods as a

       nonparty. Plaintiffs’ IPLA claims against Stretchwell, Patterson, and

       Fabrication were based on theories of strict liability and negligence.


[12]   On August 29, 2019, Patterson and Fabrication filed a joint motion for

       summary judgment and designation of evidence alleging that they could not be

       held strictly liable under the IPLA because they were not manufacturers of the

       CanDo ball. On August 30, 2019, Stretchwell filed a motion for summary

       judgment similarly arguing that it was not a manufacturer under the IPLA and

       could not be held strictly liable, and also asserting that Plaintiffs did not have a

       valid cause of action against it for negligence because it was also not an

       “apparent manufacturer” of the CanDo ball. Id. at 107. Stretchwell designated

       evidence in support of its motion, and also incorporated its co-defendants’

       motions and designated material. The Select Defendants similarly filed a

       motion for summary judgment and designation of evidence on Plaintiffs’

       medical malpractice claims. Plaintiffs filed their response to the summary

       judgment motions, and after Stretchwell filed its reply brief with accompanying

       exhibits, Plaintiffs filed a motion to strike Stretchwell’s Exhibits A and B, which

       consisted of printouts of web pages that provided information regarding North

       American sales figures for SJ Sporting Goods.


       Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020   Page 6 of 18
[13]   The trial court held a hearing on all motions on December 2, 2019. On

       February 28, 2020, the trial court entered its “Order on Motions for Summary

       Judgment.” The trial court granted summary judgment in favor of Patterson,

       Fabrication, and Stretchwell on the issue of strict liability under the IPLA.

       Specifically, the trial court found that Patterson, Fabrication, and Stretchwell

       were not manufacturers of the CanDo ball, and that a statutory exception

       imposing strict liability on domestic distributors was inapplicable. The trial

       court also granted summary judgment in favor of Stretchwell on Plaintiffs’

       negligence theories but denied summary judgment for Patterson and

       Fabrication on those issues. The trial court did not issue a specific ruling on

       Plaintiffs’ motion to strike Stretchwell’s Exhibits A and B. The trial court

       entered a separate order granting summary judgment in favor of the Select

       Defendants on the medical malpractice claims.


[14]   Thereafter, Patterson and Fabrication entered into a settlement agreement with

       Plaintiffs, and the trial court approved the dismissal of Plaintiffs’ claims against

       those defendants. The court’s summary judgment in favor of Stretchwell was

       converted to a final judgment, and Plaintiffs now appeal. We will provide

       additional facts in our discussion where necessary.




       Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020   Page 7 of 18
                                      Discussion and Decision

        Section 1 – Plaintiffs have not demonstrated prejudicial error
             in the trial court’s failure to strike certain exhibits.
[15]   We briefly address Plaintiffs’ contention that the trial court abused its discretion

       in failing to grant their motion to strike Stretchwell’s Exhibits A and B. The

       trial court has broad discretion in ruling on motions to strike in the summary

       judgment context. Hamilton v. Hamilton, 132 N.E.3d 428, 431-32 (Ind. Ct. App.

       2019). The court’s decision will not be reversed unless prejudicial error is

       clearly demonstrated. Id.


[16]   We note that the trial court here did not issue a specific ruling on Plaintiffs’

       motion to strike. Although the trial court should have issued a specific ruling

       on Plaintiffs’ motion to strike, its failure to do so is not in itself reversible error.

       See Palmer v. State, 173 Ind. App. 208, 213, 363 N.E.2d 1245, 1248 (1977)

       (court’s failure to rule specifically on party’s motion to strike affidavits held to

       be harmless error). Rather, the trial court’s inaction on Plaintiffs’ motion to

       strike operates as an implied denial of the motion. Hamilton, 132 N.E.3d at 432

       (grant of summary judgment absent specific ruling on motion to strike held to

       amount to implied overruling/denial of motion to strike).


[17]   To the extent that Plaintiffs assert that the exhibits should have been stricken

       because they constitute inadmissible hearsay, we remind Plaintiffs that a trial

       court is presumed to know and follow the applicable law. Tharpe v. State, 955

       N.E.2d 836, 842 (Ind. Ct. App. 2011), trans. denied. This would include its duty


       Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020   Page 8 of 18
       to disregard any inadmissible information included in an exhibit. Bankmark of

       Florida, Inc. v. Star Fin. Card Servs., Inc., 679 N.E.2d 973, 980 (Ind. Ct. App.

       1997). As Plaintiffs make no viable argument that the trial court improperly

       relied upon the exhibits, or that prejudicial error occurred as a result of the trial

       court’s implied denial of their motion to strike, we find no abuse of discretion. 2


       Section 2 – The trial court properly entered summary judgment
         in favor of Stretchwell on Plaintiffs’ strict liability claim;
        however, the entry of summary judgment on all of Plaintiffs’
                    negligence claims was inappropriate.
[18]   We next address the trial court’s entry of summary judgment in favor of

       Stretchwell both on Plaintiffs’ strict liability and negligence claims. Our

       standard of review is well settled. We review the entry of summary judgment

       de novo, drawing all reasonable inferences in Plaintiffs’ favor. Siner v. Kindred

       Hosp. Ltd. P’ship, 51 N.E.3d 1184, 1187 (Ind. 2016). The standard is the same

       on appeal as it is for the trial court: summary judgment is appropriate only

       when the designated evidence “shows that there is no genuine issue as to any

       material fact and that the moving party is entitled to a judgment as a matter of

       law.” Ind. Trial Rule 56(C). “A trial court’s grant of summary judgment is

       clothed with a presumption of validity, and the party who lost in the trial court

       has the burden of demonstrating that the grant of summary judgment was



       2
         The Plaintiffs’ only assertion of prejudice is that “these inadmissible exhibits are now in the summary
       judgment record before this Court” and they hope “to prevent this Court from considering inadmissible
       exhibits” upon appellate review. Reply Br. at 13-14. We assure Plaintiffs that, just as the trial court, we are
       well aware of our duty to disregard inadmissible evidence.

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020                     Page 9 of 18
       erroneous.” Henderson v. Reid Hosp. and Healthcare Servs., 17 N.E.3d 311, 315

       (Ind. Ct. App. 2014), trans. denied (2015). “We will affirm upon any theory or

       basis supported by the designated materials.” Id. When a trial court grants

       summary judgment, we carefully scrutinize that determination to ensure that a

       party was not improperly prevented from having its day in court. Id.


         2.1 – It is undisputed that Stretchwell is not a manufacturer pursuant to the
           IPLA, and Plaintiffs have presented no evidence to support a reasonable
                    inference that the domestic distributor exception applies.

[19]   We first address the trial court’s entry of summary judgment on Plaintiffs’ strict

       liability claim. The IPLA “governs all actions that are: (1) brought by a user or

       consumer; (2) against a manufacturer or seller; and (3) for physical harm caused

       by a product; regardless of the substantive legal theory or theories upon which

       the action is brought.” Golden Corral Corp. v. Lenart, 127 N.E.3d 1205, 1220-21

       (Ind. Ct. App. 2019) (citing Ind. Code §§ 34-20-1-1 and 34-6-2-115), trans.

       denied. A product can be defective within the meaning of the IPLA because of a

       manufacturing flaw, a defective design, or a failure to warn of dangers while

       using the product. Cook v. Ford Motor Co., 913 N.E.2d 311, 319 (Ind. Ct. App.

       2009), trans. denied.


[20]   Pursuant to the IPLA, strict liability claims are limited to manufacturing defect

       claims. Campbell Hausfeld/Scott Fetzer Co. v. Johnson, 109 N.E.3d 953, 957 (Ind.

       2018). Accordingly, the IPLA restricts actions for strict liability in tort to a

       manufacturer of the allegedly defective product. See Ind. Code § 34-20-2-3

       (providing that a product liability action based on strict liability in tort “may not

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020   Page 10 of 18
       be commenced or maintained against a seller of a product that is alleged to

       contain or possess a defective condition unreasonably dangerous to the user or

       consumer unless the seller is a manufacturer of the product or of the part of the

       product alleged to be defective.”). The undisputed evidence establishes that

       Stretchwell, although a seller and/or distributor, was not a manufacturer of the

       CanDo ball or any component part of the CanDo ball. This evidence alone, if

       unrebutted, would entitle Stretchwell to summary judgment pursuant to Section

       34-20-2-3. Kennedy v. Guess, Inc., 806 N.E.2d 776, 781 (Ind. 2004).


[21]   However, the IPLA provides an exception to this rule via a provision that

       imposes strict liability through treating certain parties as though they are

       manufacturers. Specifically, Indiana Code Section 34-20-2-4 states:


               If a court is unable to hold jurisdiction over a particular
               manufacturer of a product or a part of a product alleged to be
               defective, then that manufacturer’s principal distributor or seller
               over whom a court may hold jurisdiction shall be considered, for
               the purposes of this chapter, the manufacturer of the product.


       Our supreme court has named this provision “the domestic distributor

       exception,” and explained that an action in strict liability can be maintained

       against a nonmanufacturer defendant only if two conditions are met: (1) the

       defendant must be a principal distributor or seller over whom the court can hold

       jurisdiction; and (2) the court must be unable to hold jurisdiction over the actual

       manufacturer. Kennedy, 806 N.E.2d at 781 (emphasis added). If either

       condition is absent, then the plaintiff’s claim fails as a matter of law. Warriner v.

       DC Marshall Jeep, 962 N.E.2d 1263, 1267 (Ind. Ct. App. 2012), trans. denied.
       Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020   Page 11 of 18
[22]   Accordingly, to defeat summary judgment in favor of Stretchwell on their strict

       liability claim, Plaintiffs had the burden to demonstrate that a genuine issue of

       material fact exists as to whether Stretchwell can be considered a manufacturer

       under the domestic distributor exception. Finding it dispositive here, we need

       only look to the second condition of the domestic distributor exception. That is

       to say, Plaintiffs needed to come forth with some evidence from which the trial

       court could reasonably infer that it would be unable to hold jurisdiction over the

       actual manufacturer, SJ Sporting Goods. Plaintiffs failed to do so. 3


[23]   Plaintiffs concede that they never named SJ Sporting Goods as a party in their

       lawsuit, and they never attempted to obtain service of process on SJ Sporting

       Goods. It appears that they did nothing other than to unilaterally decide that

       simply because SJ Sporting Goods is based in Shanghai, no Indiana trial court

       could exercise jurisdiction. Indeed, the only material designated by Plaintiffs

       on this issue is the affidavit of one of their attorneys wherein he baldly stated

       that based upon “internet research” he had “no good faith argument or

       meritorious basis for believing that an Indiana court would have jurisdiction”

       over SJ Sporting Goods. Appellants’ App. Vol. 4 at 40. This was wholly

       inadequate.



       3
         Plaintiffs erroneously assert that it was Stretchwell’s burden as summary judgment movant to affirmatively
       prove that the trial court was able to hold jurisdiction over SJ Sporting Goods, rather than it being their
       burden to prove that the exception applies. Plaintiffs are mistaken. See, e.g., Kennedy, 806 N.E.2d at 781
       (noting that it was the nonmovant plaintiff’s burden to demonstrate genuine issue of material fact on question
       of whether defendants were manufacturers under domestic distributor exception); see also Kesling v. Kesling, 83
       N.E.3d 111, 118 (Ind. Ct. App. 2017), (in summary judgment context, regardless of which party is movant,
       plaintiff who wishes to circumvent general rule has burden to demonstrate applicability of an exception),
       trans. denied (2018)).

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020                  Page 12 of 18
[24]   Our supreme court’s opinion in Kennedy is instructive on this point. The

       defendants in that case moved for summary judgment asserting that they were

       not manufacturers of the allegedly defective product as defined by the IPLA. In

       response, the plaintiffs alleged that they were entitled to hold the defendants in

       the lawsuit on a strict liability theory based upon the domestic distributor

       exception. Kennedy, 806 N.E.2d at 780-81. In support of their contention that

       the exception applied, the plaintiffs designated evidence demonstrating that

       they had unsuccessfully attempted service on the Hong Kong manufacturer. Id.

       at 781. They designated their receipt of an “affirmation of non-service”

       indicating that the named foreign corporation was not at the address provided

       by the plaintiffs, and “therefore service was not effected.” Id. Based on this

       evidence, the plaintiffs claimed that the manufacturer was “no longer in

       business and is not subject to the jurisdiction of this court leaving [the

       defendant] as principal distributor or seller.” Id.


[25]   The Kennedy plaintiffs also pointed to affidavits designated by the defendants to

       support their contention that there was no basis for an Indiana court to exercise

       personal jurisdiction over the Hong Kong manufacturer. Id. There was no

       evidence that the foreign manufacturer had any contacts with Indiana or had

       any knowledge that its product was to be sold in Indiana. Id. Our supreme

       court determined that while this evidence was not “especially impressive,” it

       was “potent enough” to demonstrate a genuine issue of material fact on the

       question of whether the defendants could be considered manufacturers under




       Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020   Page 13 of 18
       the domestic distributor exception, and therefore summary judgment for the

       defendants was inappropriate. Id.


[26]   Plaintiffs here needed to put forth evidence to supply a reasonable inference that

       the trial court would not be able to hold jurisdiction over SJ Sporting Goods in

       order to demonstrate a genuine issue of material fact as to whether Stretchwell

       could be considered a manufacturer under the domestic distributor exception.

       See id. at 782. They failed to do so. Summary judgment in favor of Stretchwell

       on Plaintiffs’ strict liability claim was therefore appropriate.


       2.2 – Summary judgment in favor of Stretchwell is inappropriate on Plaintiffs’
                          failure-to-warn and instruct claim.

[27]   We next address Plaintiffs’ assertion that summary judgment in favor of

       Stretchwell on the theories of liability subject to a negligence standard under the

       IPLA was inappropriate. Specifically, Plaintiffs challenge the entry of summary

       judgment on their failure-to-warn and instruct claim against Stretchwell. 4


[28]   As stated above, in addition to a manufacturing flaw to which strict liability

       applies, a product can be defective within the meaning of the IPLA because of a

       defective design or a failure to warn of dangers while using the product. Cook,

       913 N.E.2d at 319. Actions against sellers based on design defects or based on




       4
         Because the trial court granted summary judgment in Stretchwell’s favor “on the issues of negligence”
       asserted against Stretchwell, see Appealed Order at 2, the court’s order applied to all product liability claims
       evaluated pursuant to a negligence standard, which would include Plaintiffs’ design-defect claim and their
       failure-to-warn and instruct claim. Plaintiffs do not challenge the entry of summary judgment on their
       design-defect claim, so that judgment stands.

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020                     Page 14 of 18
       failure to provide adequate warnings/instructions are to be decided using a

       negligence standard. Campbell, 109 N.E.3d at 957. The duty to warn is twofold:

       (1) to provide adequate instructions for safe use, and (2) to provide a warning as

       to dangers inherent in improper use. Cook, 913 N.E.2d at 326. In an action

       based on an alleged failure to provide adequate warnings or instructions

       regarding the use of the product, the party making the claim must establish that

       the manufacturer or seller failed to exercise reasonable care under the

       circumstances in providing the warnings or instructions. Id. at 319 (citing Ind.

       Code § 34-20-2-2). Indiana Code § 34-20-4-2 provides that a product is

       defective under the IPLA if the seller fails to (1) properly package or label the

       product to give reasonable warnings of danger; or (2) give reasonably complete

       instructions on proper use of the product; when the seller, by exercising

       reasonable diligence, could have made such warnings or instructions available

       to the user or consumer. Because a failure-to-warn and instruct claim is

       evaluated pursuant to negligence standards, a plaintiff must establish that (1)

       the defendant owed the plaintiff a duty; (2) the defendant breached that duty;

       and (3) the breach proximately caused an injury to the plaintiff. Brewer v.

       PACCAR, Inc., 124 N.E.3d 616, 621 (Ind. 2019).


[29]   As the party moving for summary judgment, Stretchwell had the burden to

       establish a prima facie case negating at least one of the dispositive elements

       (duty, breach, or proximate cause) of Plaintiffs’ failure-to-warn and instruct

       claim. Morris v. Crain, 71 N.E.3d 871, 880 (Ind. Ct. App. 2017). Here,

       Stretchwell’s motion for summary judgment did not even mention Plaintiffs’

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020   Page 15 of 18
       failure-to-warn and instruct claim, much less attempt to negate one of the

       dispositive elements of that claim. Rather, regarding negligence, Stretchwell

       argued only that it could not be held liable based on an “apparent

       manufacturer” theory of liability. 5 Plaintiffs brought the obvious omission of

       the failure-to-warn and instruct claim to both Stretchwell’s and the trial court’s

       attention in its response to Stretchwell’s summary judgment motion, surmising

       that Stretchwell’s motion must not seek summary judgment on that claim.

       Appellants’ App. Vol. 3 at 241. In its summary judgment reply brief,

       Stretchwell disingenuously denied failing to include the claim in its original

       summary judgment motion. It then conceded as a general matter that, as a

       seller of the CanDo ball, it did in fact owe a duty to warn and instruct.

       Appellants’ App. Vol. 5 at 14-15. After conceding the duty element of this

       negligence theory of liability, Stretchwell argued that its designated evidence

       established that it “had no opportunity” to affix a warning or instructions to the

       CanDo ball, and therefore it did not breach its duty as a matter of law. Id.


[30]   On appeal, Stretchwell completely changes course. Stretchwell argues for the

       first time that it should be viewed as an “innocent” seller of the CanDo ball,

       and that it owed no duty to Plaintiffs to warn and instruct. Appellee’s Br. at 30.

       We cannot accept Stretchwell’s argument on appeal regarding its complete lack

       of duty as genuine or germane given that we are the first court to be presented



       5
         Pursuant to this theory, a seller may be liable for the negligence of the manufacturer where the seller placed
       its name on the product and gave no indication of who was the actual manufacturer. Kennedy, 806 N.E.2d at
       784 (citing 4 RESTATEMENT (SECOND) OF TORTS § 400 (1965) (“One who puts out as his own product a
       chattel manufactured by another is subject to the same liability as though he were its manufacturer.”)).

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020                   Page 16 of 18
       with it. See Dunaway v. Allstate Ins. Co., 813 N.E.2d 376, 387 (Ind. Ct. App.

       2004) (finding that “[i]ssues not raised before the trial court on summary

       judgment cannot be argued for the first time on appeal and are waived”); see

       McGill v. Ling, 801 N.E.2d 678, 687-88 (Ind. Ct. App. 2004) (noting exception

       to waiver rule if the opposing party had unequivocal notice of existence of issue

       and opportunity to defend against it). Rather, Stretchwell has waived any

       assertion that it owed no duty to Plaintiffs as a matter of law. A party cannot

       concede a duty in one breath, and then deny it in the next.


[31]   It is well settled that breach of a duty is generally a question of fact not

       appropriate for summary judgment unless the facts are undisputed and only a

       single inference can be drawn from those facts. Cook, 913 N.E.2d at 319.

       Stretchwell makes no argument on appeal that it did not breach its duty as a

       matter of law. Nor does Stretchwell make any argument regarding proximate

       cause. As Stretchwell has waived any challenge to the duty element of

       Plaintiffs’ failure-to-warn and instruct claim, and does not challenge the other

       elements of the claim, summary judgment was and is inappropriate as to this

       claim.


[32]   In sum, Plaintiffs have not demonstrated prejudicial error in the trial court’s

       failure to strike certain exhibits. Moreover, we conclude that the trial court

       properly entered summary judgment in favor of Stretchwell on Plaintiffs’ strict

       liability claim. However, genuine issues of material fact exist regarding

       whether Stretchwell breached its duty to warn and instruct, and whether that

       breach was the proximate cause of Plaintiffs’ injuries, and therefore we reverse

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020   Page 17 of 18
       the entry of summary judgment on Plaintiffs’ failure-to-warn and instruct claim

       and remand for further proceedings consistent with this opinion.


[33]   Affirmed in part, reversed in part, and remanded.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CT-760| September 9, 2020   Page 18 of 18